USCA11 Case: 20-11509      Date Filed: 08/26/2021   Page: 1 of 22



                                                                  [PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-11509
                          ________________________

                      D.C. Docket No. 1:18-cv-01518-CAP


MARY JO BRADLEY,
R.B., et al.,

                                                          Plaintiffs-Appellees,

                                      versus

CASEY BENTON,

                                                          Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (August 26, 2021)

Before JORDAN, BRASHER, and ANDERSON, Circuit Judges.

BRASHER, Circuit Judge:

      This appeal is about a traffic stop for an unusual temporary tag that ended in

a fatality. Troy Robinson, a passenger in the stopped vehicle, inexplicably fled the
         USCA11 Case: 20-11509       Date Filed: 08/26/2021    Page: 2 of 22



scene on foot. He ran across a busy road and through a dollar-store parking lot before

attempting to scale an eight-foot wall and escape into a nearby apartment complex.

What happened next is hotly disputed. But a reasonable jury could find that the

pursuing officer, Casey Benton, fired his taser at Robinson while he was on top of

the wall and that the shock from the taser incapacitated Robinson, causing him to

fall, break his neck, and die. Robinson’s family sued, Officer Benton asserted the

defense of qualified immunity, the district court rejected that defense, and Officer

Benton appealed. After a thorough review and with the benefit of oral argument, we

affirm in part and reverse in part. We conclude that Officer Benton cannot be held

liable for conducting the traffic stop or pursuing Robinson when he fled. On these

two issues, we reverse the district court. But we hold that Officer Benton’s decision

to tase Robinson at an elevated height violated Robinson’s clearly established right

to be free from excessive force. On that issue, we affirm.

                                I. BACKGROUND

      On the day of Robinson’s death, Officer Casey Benton of the DeKalb County

Police Department was patrolling near The Highlands of East Atlanta apartment

complex in Atlanta, Georgia. That area had recently experienced a rise in gang-

related and violent crime.

      Around 7:00 p.m., Officer Benton observed a white SUV with a temporary

license plate leaving the apartment complex shortly after it had entered. He decided


                                          2
          USCA11 Case: 20-11509      Date Filed: 08/26/2021   Page: 3 of 22



to follow. The SUV was driven by Wilford Sims and its lone passenger was Troy

Robinson. Sims had bought it a few days earlier. Officer Benton later testified that

he decided to follow the car because he could not see an expiration date on the

temporary tag. While Officer Benton was following Sims’s car, he looked at the

temporary tag and ran the tag number in the police department’s computer system.

He does not recall the information that was returned by the computer system about

the tag, nor did he check the system to see whether the tag was expired. Sims was

not suspected of committing any other traffic violations. After about two minutes,

Officer Benton stopped the SUV.

      Officer Benton asked for Sims’s driver’s license, and Sims provided it. Officer

Benton then asked whether there were any weapons in the car. Sims advised Officer

Benton that he was carrying a handgun. Officer Benton asked Sims to step out of the

vehicle, and Sims complied. Officer Benton then retrieved a loaded handgun from

the center console. Officer Benton told Sims that he could reenter the car, which he

did. Officer Benton then asked Robinson if he had any identification. Robinson

replied that he did not.

      There were two other officers on the scene: Officer C.M. Franklin and Officer

L.O. Niemann. When Officer Benton asked one of them to run Robinson’s name in

the police department’s system, Robinson abruptly exited the vehicle and fled on

foot. Robinson ran across a road and through the parking lot of a Family Dollar store


                                         3
         USCA11 Case: 20-11509        Date Filed: 08/26/2021   Page: 4 of 22



that abutted the apartment complex. Officer Benton pursued him on foot while

Officer Niemann attempted to follow in his patrol car. Officer Franklin remained

with Sims.

      At some point after Robinson reached the area behind the Family Dollar,

Officer Benton fired a single shot from his taser without warning, striking Robinson.

The ground behind the store slopes down toward a chain-link fence that, on the day

of the chase, was surrounded by thick undergrowth. The fence stands several feet

from an eight-foot-high concrete wall that lines the back of the Highlands apartment

complex. By the time Robinson reached the chain-link fence, Officer Benton was

still ten to fifteen feet behind him. Robinson went over the fence and tried to climb

the concrete wall, fell off the wall, and suffered blunt force trauma to his head and

neck that caused his death.

      Officer Benton testified that he fired his taser without warning while Robinson

was still on the ground. As Officer Benton tells it, the taser did not affect Robinson

because only one of the two taser probes pierced Robinson’s skin, with the other

getting stuck in Robinson’s clothing. Consequently, Officer Benton stopped his taser

short of a full five-second cycle. Robinson proceeded to climb up the fence, then

onto the wall, where he lost his balance, fell, and died.

      Robinson’s family tells a different story. In their version of events, Officer

Benton fired his taser upward at Robinson while he was on top of the wall. The taser


                                           4
         USCA11 Case: 20-11509        Date Filed: 08/26/2021   Page: 5 of 22



probes contacted Robinson with full effect, causing him to become temporarily

incapacitated, fall, break his neck, and die. The plaintiffs point to substantial

evidence that contradicts Officer Benton’s account. First, several days after the

incident, another officer investigating the shooting found a green blast door from a

taser cartridge inside the complex, on the opposite side of the wall from where

Officer Benton was standing when he fired his taser, suggesting that the taser had

been fired upwards and over the wall. Second, several eyewitnesses from the nearby

apartment complex testified that they saw Robinson fall. One witness testified that

she heard a “pop” while Robinson was still visible on top of the wall. Another

witness testified that he heard Robinson “yell ‘help’ three or four times” while on

top of the wall. That witness testified that she saw Robinson sitting on the wall until

“something occurred” and “[h]is right arm went in the air” before he fell. A third

witness said that he also heard Robinson call for help while sitting on the wall. He

then saw Robinson “stiffen up” like “he went into shock” before falling over the wall

into the apartment complex.

      Officer Benton testified that he was aware of and understood police

department policy that a taser “will cause most everyone to fall and therefore should

not be used when the risk of falling would likely result in death[.]” He also agreed

that under that policy it was “not appropriate” to use a taser “if someone is at an

elevated height[.]” Tracy Rucker, the master instructor on taser use for DeKalb


                                          5
         USCA11 Case: 20-11509       Date Filed: 08/26/2021    Page: 6 of 22



County, testified that a person who is tased will experience “neuromuscular

incapacitation” and will be paralyzed from pain for around five seconds. He also

testified that he instructed DeKalb County officers that tasers could be deadly when

the target is in a dangerous position such as an elevated height. And he affirmed that

even a fall “from a level that’s not that high” can cause serious injury when the

victim has been incapacitated by a taser.

      Officer Benton never issued a ticket to Sims for a traffic violation. The

temporary tag on Sims’s vehicle did have an expiration date and was valid. Officer

Benton later testified that he never felt like Robinson posed an immediate threat to

him or any of the other officers. The officers found no weapons on Robinson’s body,

and there is no other evidence he had a weapon. A posthumous toxicology report

revealed traces of marijuana in Robinson’s system. The record does not explain why

Robinson ran away from the traffic stop.

      Robinson’s mother and his nine surviving children sued under federal and

state law. Their complaint included the following claims: (1) a 42 U.S.C. § 1983

claim against Officers Benton, Franklin, and Niemann for seizing Robinson; (2) a

Section 1983 claim against Officer Benton for pursuing and tasing Robinson; (3) a

Section 1983 municipal liability claim against DeKalb County; and (4) state law

claims against Officer Benton for pain and suffering and wrongful death.




                                            6
          USCA11 Case: 20-11509        Date Filed: 08/26/2021   Page: 7 of 22



      Officer Benton moved for summary judgment. He argued that the plaintiffs’

federal and state law claims against him were barred by qualified immunity and

official immunity, respectively. Regarding the Section 1983 claims, he argued that

he was entitled to qualified immunity for the traffic stop, the pursuit of Robinson,

and the tasing of Robinson. Specifically, he argued that (1) he had reasonable

suspicion to conduct the initial stop; (2) he had reasonable suspicion to pursue and

seize Robinson after he fled; (3) his use of force against Robinson was not excessive;

and (4) even if his conduct was arguably illegal, he did not violate law that was

clearly established.

      The district court granted the motion in part and denied it in part. The district

court concluded that official immunity shielded Officer Benton from the plaintiffs’

state law claims against him. But it also concluded that he was not entitled to

qualified immunity from the Section 1983 claim. Officer Benton appealed. Because

the district court’s denial of qualified immunity is an immediately appealable

collateral order, we have appellate jurisdiction. See Hall v. Flournoy, 975 F.3d 1269,

1276 (11th Cir. 2020) (“[W]hen legal questions of qualified immunity are raised . .

. interlocutory appellate jurisdiction exists.”).

                           II. STANDARD OF REVIEW

      We review an order denying summary judgment based on qualified immunity

de novo. See Helm v. Rainbow City, Ala., 989 F.3d 1265, 1271 (11th Cir. 2021). On


                                            7
         USCA11 Case: 20-11509        Date Filed: 08/26/2021   Page: 8 of 22



a motion for summary judgment based on qualified immunity, courts “must construe

the facts and draw all inferences in the light most favorable to the nonmoving party

and when conflicts arise between the facts evidenced by the parties, [they must]

credit the nonmoving party’s version.” Id. (quoting Feliciano v. City of Miami

Beach, Fla., 707 F.3d 1244, 1252 (11th Cir. 2013)). “Summary judgment is

appropriate if ‘the evidence before the court shows that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter

of law.’” McCullough v. Antolini, 559 F.3d 1201, 1204–05 (11th Cir. 2009) (quoting

Haves v. City of Miami, Fla., 52 F.3d 918, 921 (11th Cir. 1995)).

      “Qualified immunity shields public officials from liability for civil damages

when their conduct does not violate a constitutional right that was clearly established

at the time of the challenged action.” Bailey v. Wheeler, 843 F.3d 473, 480 (11th Cir.

2016)). In other words, an officer is entitled to qualified immunity unless he (1)

violated a constitutional right, and (2) that constitutional right was clearly

established at the time. See Helm, 989 F.3d at 1272. These two elements may be

analyzed in any order. See Pearson v. Callahan, 555 U.S. 223, 236 (2009). If the

evidence at the summary judgment stage, construed in the light most favorable to

the non-movant, contains “facts inconsistent with granting qualified immunity, then

the case and the qualified immunity defense proceed to trial.” Stryker v. City of

Homewood, 978 F.3d 769, 773 (11th Cir. 2020).


                                          8
          USCA11 Case: 20-11509       Date Filed: 08/26/2021    Page: 9 of 22



                                 III. DISCUSSION

      This appeal is about Officer Benton’s qualified immunity defense as to three

separate actions: the initial traffic stop, the pursuit of Robinson, and the tasing. We

address each in turn.

                              A. The Initial Traffic Stop

      The district court denied Officer Benton’s motion for summary judgment as

it pertained to the initial traffic stop, concluding that a jury could find that Benton

lacked reasonable suspicion. On appeal, Officer Benton argues that the district court

erred because he had a particularized and objective basis for conducting the stop.

We agree.

      Under the Fourth Amendment an officer may “conduct a brief, investigatory

stop when the officer has a reasonable, articulable suspicion that criminal activity is

afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing Terry v. Ohio, 392 U.S.

1, 30 (1968)). Reasonable suspicion “is a less demanding standard than probable

cause and requires a showing considerably less than preponderance of the

evidence[.]” Id. at 123–24 (citing United States v. Sokolow, 490 U.S. 1, 7 (1989)).

Still, it requires “a minimal level of objective justification for making the stop.” Id.

We consider whether a “particularized and objective basis” for the stop existed in

light of the totality of the circumstances. Brent v. Ashley, 247 F.3d 1294, 1300 (11th

Cir. 2001).


                                           9
         USCA11 Case: 20-11509      Date Filed: 08/26/2021   Page: 10 of 22



      Here, Officer Benton had a particularized and objective basis for the stop. He

testified that when he first observed Sims’s vehicle, he could not see the expiration

date on the tag. And he testified that he stopped Sims because the temporary tag on

Sims’s vehicle appeared to be in violation of state law requiring an expiration date

to be displayed. O.C.G.A. § 40-2-8(b)(2). Driving with an improper tag is a

misdemeanor. Id. Further, the other police officers who were questioned about the

temporary tag on Sims’s vehicle all believed that it looked unusual enough to

warrant suspicion. These officers specifically pointed to the placement of the

expiration date as justification for their belief. Officers Franklin and Niemann said

that the look of the tag would have caused them to stop the car. We have examined

photographs of the tag in the record and concur that the date’s location on the tag

could lead a reasonable officer to believe that the tag was improper. Accordingly,

we have little difficulty in concluding that Officer Benton had reasonable suspicion

to make the stop.

      The plaintiffs contend that the record contains evidence that could lead a jury

to conclude that Officer Benton merely used the tag violation as a pretext for an

otherwise unlawful stop. But Officer Benton’s subjective purpose for conducting the

traffic stop is immaterial. See Whren v. United States, 517 U.S. 806, 813 (1996); see

also United States v. Holloman, 113 F.3d 192, 195–96 (11th Cir. 1997) (traffic stop

of a vehicle whose tag light was out did not violate the Fourth Amendment, even


                                         10
          USCA11 Case: 20-11509      Date Filed: 08/26/2021   Page: 11 of 22



though the search was conducted as part of a wider anti-narcotic operation). Under

the reasonable suspicion standard, we need not guess at Officer Benton’s motivation

for initiating the stop. We need only consider whether, given the totality of the

circumstances, an objective and particularized basis for the stop existed. Brent, 247

F.3d at 1300. Here, one did.

                     B. Officer Benton’s Pursuit of Robinson

      The district court also held that because Officer Benton failed to establish that

the initial stop was lawful, he necessarily failed to establish that his pursuit of

Robinson was lawful. On appeal, Officer Benton argues that Robinson’s headlong

flight from the traffic stop justified pursuing him. Again, we agree with Officer

Benton.

      Whether Officer Benton had reasonable suspicion to pursue Robinson turns

on the totality of the circumstances. See United States v. Gordon, 231 F.3d 750, 757

(11th Cir. 2000) (“[W]hether reasonable suspicion exists must be determined on a

case-by-case basis in view of the totality of the circumstances.”). Even though

Robinson was merely a passenger in a vehicle that Officer Benton stopped on

suspicion of driving with an invalid tag, his behavior was suspicious enough to

warrant pursuit. When Officer Benton asked another officer to run Robinson’s name

through the computer system, Robinson fled the traffic stop by sprinting across a

busy road toward the apartment complex. The Supreme Court has held that


                                         11
         USCA11 Case: 20-11509        Date Filed: 08/26/2021     Page: 12 of 22



“[h]eadlong flight—wherever it occurs—is the consummate act of evasion,” and

though “[i]t is not necessarily indicative of wrongdoing, . . . it is certainly suggestive

of such.” Wardlow, 528 U.S. at 124. See also United States v. Franklin, 323 F.3d

1298, 1301 (11th Cir. 2003) (reasonable for officers to pursue someone who ran

away); Gordon, 231 F.3d at 755 (same). Under these circumstances, Officer Benton

did not violate the Constitution by pursuing Robinson on foot.

                       C. Officer Benton’s Tasing of Robinson

       The district court denied Officer Benton qualified immunity for killing

Robinson, concluding that a jury could find Benton’s use of force was excessive. On

appeal, Officer Benton argues that his use of force against Robinson was objectively

reasonable and not excessive. Alternatively, he argues that the unlawfulness of his

use of force was not clearly established at the time of the incident. We disagree.

  1.    Officer Benton Violated Robinson’s Constitutional Right to be Free from
                                 Deadly Force

       Officer Benton maintains that he fired his taser while Robinson was still on

the ground. But the plaintiffs point to evidence in the record—eyewitness testimony

contradicting Officer Benton and a taser cartridge’s blast door on the far-side of the

wall from where Officer Benton was standing—suggesting that Officer Benton fired

his taser while Robinson was in a precarious position atop the eight-foot wall. On a

motion for summary judgment, we resolve doubts about the record in favor of the

non-moving party. See Stryker, 978 F.3d at 773. So, for the purposes of our analysis,
                                           12
          USCA11 Case: 20-11509      Date Filed: 08/26/2021   Page: 13 of 22



we assume that Officer Benton fired his taser while Robinson was atop the wall,

temporarily paralyzing him and causing him to fall, break his neck, and die. We are

tasked with deciding whether Officer Benton’s use of force in this context—shooting

a taser aimed at a person on top of an eight-foot wall who was unarmed and not

suspected of committing any particular crime—was excessive.

      We have little trouble in concluding that this use of force was excessive. The

amount of force used by an officer “must be reasonably proportionate to the need

for that force.” Lee v. Ferraro, 284 F.3d 1188, 1198 (11th Cir. 2002). “‘The

“reasonableness” of a particular use of force must be judged from the perspective of

a reasonable officer on the scene,’ and the inquiry ‘is an objective one.’” Smith v.

LePage, 834 F.3d 1285, 1294 (11th Cir. 2016) (quoting Graham v. Connor, 490 U.S.

386, 396–97 (1989)). A court cannot apply this standard mechanically. Kingsley v.

Hendrickson, 576 U.S. 389, 397 (2015). Instead, the inquiry “requires careful

attention to the facts and circumstances of each particular case.” Graham, 490 U.S.

at 396.

      We therefore consider “the relationship between the need for the use of force

and the amount of force used; the extent of the plaintiff’s injury; any effort made by

the officer to temper or to limit the amount of force; the severity of the security

problem at issue; the threat reasonably perceived by the officer; and whether the

plaintiff was actively resisting.” Kingsley, 576 U.S. at 397. When an officer uses


                                         13
         USCA11 Case: 20-11509        Date Filed: 08/26/2021     Page: 14 of 22



deadly force, we must also consider whether the officer (1) “‘has probable cause to

believe that the suspect poses a threat of serious physical harm, either to the officer

or to others’ or ‘that he has committed a crime involving the infliction or threatened

infliction of serious physical harm’”; (2) “reasonably believes that the use of deadly

force was necessary to prevent escape”; and (3) “has given some warning about the

possible use of deadly force, if feasible.” McCullough, 559 F.3d at 1206 (quoting

Vaughan v. Cox, 343 F.3d 1323, 1329–30 (2003)); see also Cantu v. City of Dothan,

Alabama, 974 F.3d 1217, 1229 (11th Cir. 2020).

      Here, a reasonable jury could find that that Officer Benton applied deadly

force, that is, force that an officer “knows to create a substantial risk of causing death

or serious bodily harm.” Pruitt v. City of Montgomery, Ala., 771 F.2d 1475, 1479

n.10 (11th Cir. 1985). We have recognized that a taser is generally not a deadly

weapon. Fils v. City of Aventura, 647 F.3d 1272, 1276 n.2 (11th Cir. 2011). But like

many other weapons, a foot, or a fist, a taser may be used to apply deadly force. See

United States v. Guilbert, 692 F.2d 1340, 1343 (11th Cir. 1982) (“[W]hether an

object constitutes a ‘dangerous weapon’ turns not on the object’s latent capability

alone, but also on the manner in which the object was used,” especially “when used

in a manner likely to endanger life or inflict great bodily harm.”). As relevant here,

we join many other courts that have recognized that tasing a person who is at an

elevated height may come with a substantial risk of serious bodily harm or death.


                                           14
         USCA11 Case: 20-11509       Date Filed: 08/26/2021    Page: 15 of 22



See Peroza-Benitez v. Smith, 994 F.3d 157, 168 (3d Cir. 2021) (collecting cases);

Baker v. Union Twp., 587 F. App’x 229, 234 (6th Cir. 2014) (“It is widely known

among law enforcement . . . that tasers should not be employed against suspects on

elevated surfaces because of the risk of serious injury from a resulting fall.”).

      Moreover, again taking the facts in the light most favorable to the plaintiffs,

Officer Benton knew that he was using deadly force when he tased Robinson on top

of the wall. He had been trained that a person who is tased will experience

“neuromuscular incapacitation” and will be paralyzed from pain for around five

seconds; more than enough time for Robinson to lose his balance and fall from atop

the wall. In his deposition, Officer Benton was asked if he understood department

policy that a taser “should not be used when the risk of falling would likely result in

death, for example, on a roof or next to a swimming pool.” He replied that he did.

He was then asked if he agreed that it was “not appropriate” to use a taser “if

someone is at an elevated height[.]” He replied, “I agree.” Cf. Lombardo v. City of

St. Louis, Missouri, 141 S. Ct. 2239, 2241 (2021) (when deciding whether to grant

summary judgment on an excessive force claim, relevant facts include departmental

instructions and other well-known police guidance). Accordingly, considering the

facts in the light most favorable to the plaintiffs, Officer Benton applied force that

he knew created a substantial risk of serious bodily harm or death.




                                          15
            USCA11 Case: 20-11509   Date Filed: 08/26/2021   Page: 16 of 22



      We also conclude that Officer Benton’s decision to use this level of force was

not reasonable under these circumstances. This is so for three reasons.

      First, Officer Benton lacked “probable cause to believe that [Robinson] posed

a threat of ‘serious physical harm’” to anyone. Cantu, 974 F.3d at 1229 (quoting

McCullough, 559 F.3d at 1206). Robinson was unarmed and never made any move

indicating that he was about to draw a weapon. The gun in the center console of the

car belonged to Sims and had already been retrieved by Officer Benton, eliminating

the possibility that Robinson had taken the gun. Robinson made no threatening

gestures of any kind. There is no evidence that he posed a threat to anyone in the

apartment complex, which he had just left. There is no objective evidence in the

record suggesting that Robinson was dangerous at all. This lack of evidence accords

with Officer Benton’s subjective impression of the situation; he testified that he

never felt like Robinson posed an immediate threat to him or any of the other

officers.

      Second, Officer Benton did not have probable cause to believe Robinson had

committed a crime “involving the infliction or threatened infliction of serious

physical harm.” McCullough, 559 F.3d at 1206. In fact, Officer Benton lacked

probable cause to believe that Robinson had committed any crime. See Cantu, 974

F.3d at 1229; Graham, 490 U.S. at 396. Robinson was not the driver of the vehicle

that Officer Benton stopped for a suspected tag violation. The vehicle was driven by


                                         16
         USCA11 Case: 20-11509         Date Filed: 08/26/2021   Page: 17 of 22



and belonged to Sims; Robinson was merely a passenger. And although Robinson’s

flight from the traffic stop was suspicious, that act alone would not give a reasonable

officer probable cause to believe that Robinson had committed crimes involving the

infliction of serious physical harm.

      Third, Officer Benton fired his taser at Robinson without warning. “When

considering whether it was feasible for a police officer to warn a suspect that []he

plans to use deadly force, we consider both time and opportunity.” Cantu, 974 F.3d

at 1231. Officer Benton had both. He was never more than a few seconds behind

Robinson and had eyes on him throughout the entire chase. He could have ordered

Robinson to stop or warned him that he intended to fire his taser if Robinson failed

to comply. Instead, he waited until Robinson was on top of the wall before firing his

taser at him without warning, causing him to fall to his death.

      Accepting the plaintiffs’ version of the facts as true, Robinson posed no threat

of serious physical harm to anyone. Nor was he suspected of committing a crime

involving the infliction or threatened infliction of serious physical harm. He was not

even the suspect of the traffic stop; the vehicle was owned and driven by Sims.

Nevertheless, Officer Benton applied deadly force without warning to prevent

Robinson’s escape on foot. Under these circumstances, Officer Benton’s use of

deadly force was objectively unreasonable.




                                           17
         USCA11 Case: 20-11509       Date Filed: 08/26/2021   Page: 18 of 22



                  2. The Tasing Violated Clearly Established Law

      To prevail, it is not enough for the plaintiffs to show that Officer Benton

violated Robinson’s Fourth Amendment right to be free from deadly force. They

must also show that the right in question was clearly established at the time of the

incident. The ordinary way of showing that a right is clearly established is by

showing that “a materially similar case has already been decided.” Mercado v. City

of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005) (citing Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982)). “We do not require a case directly on point, but existing

precedent must have placed the statutory or constitutional question beyond debate.”

Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011). A plaintiff may also show that a

“broader, clearly established principle should control the novel facts [of the]

situation.” Mercado, 407 F.3d at 1159 (citing Hope v. Pelzer, 536 U.S. 730, 741

(2002)). To control a novel factual situation, a broad principle “must be established

with obvious clarity by the case law so that every objectively reasonable government

official facing the circumstances would know that the official’s conduct did violate

federal law when the official acted.” Waldron v. Spicher, 954 F.3d 1297, 1305 (11th

Cir. 2020) (quoting Loftus v. Clark-Moore, 690 F.3d 1200, 1205 (11th Cir. 2012)).

In either case, only prior decisions from the United States Supreme Court, this Court,

or the relevant state supreme court can put officers on notice regarding the




                                         18
         USCA11 Case: 20-11509       Date Filed: 08/26/2021   Page: 19 of 22



constitutionality of their actions. See Crocker v. Beatty, 995 F.3d 1232, 1240 (11th

Cir. 2021).

      The Supreme Court has held that the existence of materially similar caselaw

is “especially important in the Fourth Amendment context.” Mullenix v. Luna, 577

U.S. 7, 12 (2015) (quotation marks omitted). To defeat a qualified immunity defense

without a materially similar precedent on point, a Fourth Amendment plaintiff must

show that an officer’s “conduct lies so obviously at the very core of what the Fourth

Amendment prohibits that the unlawfulness of the conduct was readily apparent to

the official.” Cantu, 974 F.3d at 1232 (quoting Smith v. Mattox, 127 F.3d 1416, 1419

(11th Cir. 1997)). She “must show that the official’s conduct ‘was so far beyond the

hazy border between excessive and acceptable force that [the official] had to know

he was violating the Constitution even without caselaw on point.’” Id. at 1232–33

(quoting Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 926 (11th Cir. 2000)).

      This case passes both tests: the right in question was clearly established by a

materially similar precedent and was obviously clear in any event.

      First, there is a materially similar precedent: Tennessee v. Garner, 471 U.S. 1

(1985). There, the Supreme Court held that a police officer used excessive force

when he shot an unarmed burglary suspect to stop him from fleeing on foot. See

Garner, 471 U.S. at 21. The Supreme Court has cautioned us against relying on the

holding of Garner to the extent that holding is “cast at a high level of generality.”


                                         19
         USCA11 Case: 20-11509        Date Filed: 08/26/2021   Page: 20 of 22



Brosseau v. Haugen, 543 U.S. 194, 199 (2004). But we are concerned with Garner’s

analogous facts, not Garner’s high-level holding. Garner clearly established that an

officer cannot use deadly force to stop an unarmed man who is not suspected of

committing a violent crime from fleeing on foot. That is precisely what happened in

Garner and that is precisely what happened in this case. Accordingly, Garner put

Officer Benton on notice that he could not use deadly force to stop Robinson from

running away on foot.

      To be sure, there is one factual distinction between this case and Garner. In

Garner, the officer shot the suspect with a gun. Here, Officer Benton shot Robinson

with a taser. But that is a distinction without a difference. As explained above, taking

the facts in the light most favorable to Robinson, Benton used deadly force when he

shot Robinson off the eight-foot wall with a taser. That is, he used force that he knew

would “create a substantial risk of causing death or serious bodily harm.” Pruitt, 771

F.2d at 1479 n.10. He used this level of force to stop an unarmed man who was not

suspected of committing a violent crime from fleeing on foot. Garner establishes

that this level of force is excessive in that circumstance.

      Officer Benton argues that the law was not clearly established on this point

because of our unpublished, nonprecedential opinion in Harper v. Davis, 571 Fed.

Appx. 906 (11th Cir. 2014). We disagree. In Harper, police officers responded to an

emergency call about an armed man who “had been drinking all day and taken


                                           20
         USCA11 Case: 20-11509       Date Filed: 08/26/2021    Page: 21 of 22



methadone” and who was “pointin’ guns at everybody” and “beatin’ on his wife.”

Id. at 908-909. Around 10:30 p.m., the officers donned bullet proof vests and tracked

the suspect into the woods. When they found the suspect hiding in a tree with a gun,

they shot him with a taser, causing him to fall and suffer serious injuries. Id. at 910.

We recognized that the officers had used “significant force” that “border[ed] on

deadly force” when they shot the suspect with a taser while he was in the tree. Id. at

912. But we reasoned that the officers had qualified immunity because of the

seriousness of the suspect’s crimes and the threat that the armed and violent suspect

posed to the safety of the officers and to others. Id. at 913-14. Unlike the suspect in

Harper, Robinson was neither armed nor suspected of committing a violent crime.

But, despite lacking these justifications, Officer Benton used the same significant

degree of force against Robinson that the officers used in Harper. Accordingly, our

nonbinding opinion in Harper does not support Officer Benton’s position.

      Second, we would conclude that the use of force here was obviously

unconstitutional even absent a case directly on point. Robinson posed no immediate

threat to Officer Benton. He never tried to harm any of the officers, nor did he make

any threatening movements or gestures. The officers also had no reason to think he

posed a threat to anyone in the apartment complex, which he had just left. He was

not suspected of committing a crime involving the infliction of serious physical

harm. He was not even the suspect of the traffic stop, which was conducted on the


                                          21
           USCA11 Case: 20-11509     Date Filed: 08/26/2021   Page: 22 of 22



suspicion that Sims was driving with an illegal tag. Yet, without any warning,

Officer Benton applied deadly force to prevent Robinson’s escape from the traffic

stop on foot. We conclude that no reasonable officer could have believed that the

application of deadly force was warranted under these circumstances. See Cantu,

974 F.3d at 1235 (an officer violated the Fourth Amendment with obvious clarity

by, without warning, shooting a non-violent suspect who had tried but failed to grab

the officer’s taser); Mercado, 407 F.3d at 1159 (an officer violated the Fourth

Amendment with obvious clarity by, without warning, firing a high velocity

projectile at a suspect who, though he had a knife and was threatening suicide, was

non-threatening toward the officers).

                                IV. CONCLUSION

         We see no constitutional infirmity in either Officer Benton’s decision to

conduct the initial traffic stop or to pursue Robinson on foot, and we reverse the

district court’s ruling as to those two issues. Regarding the main issue in this case—

Officer Benton allegedly tasing Robinson on top of the wall, causing him to fall,

break his neck, and die—we affirm the district court’s denial of Officer Benton’s

motion for summary judgment on qualified immunity grounds, and remand so that

the plaintiffs’ claims against Officer Benton relating to the tasing may proceed to

trial.

         AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.


                                         22